Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 16 – 35 have been examined. Claims 1 – 15 have been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18 – 20, 22, and 29 – 31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sack et al. (10,023,217). In regard to claim 16, Sack discloses a collapsible stroller comprising a handle assembly (Fig. 1, item 104), a front leg assembly (Fig. 1, item 102) and a rear leg assembly (Fig. 1, item 106) pivotably connected to one another such that the stroller is able to be moved between a folded configuration, where the front leg and handle assemblies are folded to positions substantially adjacent to the rear leg assembly (Fig. 4), and an unfolded configuration, where the front leg and handle assemblies are unfolded to positions away from the rear leg assembly (Fig. 1), a link assembly comprising a front member and a rear member pivotally connected to one another, wherein the front member is pivotally connected to an intermediate portion of the front leg assembly and the rear member is pivotally connected to an intermediate portion of the rear leg assembly (Fig. 1, items 108A, and items 136 and 138), such that when the stroller is moved to its folded configuration the front and rear members are folded toward each other to lie substantially adjacent to one another and the front and rear leg assemblies (Fig. 4), and when the stroller is moved to its unfolded configuration the front and rear members are folded away from each other and the front and rear leg assemblies such that they are substantially coplanar with one another (Fig. 1), and a locking member configured to lock the front leg and handle assemblies relative to the rear leg assembly when the stroller is in its folded configuration (Fig. 2, item 142).
	In regard to claim 18, Sack discloses wherein the collapsible stroller has a left side opposite a right side, and wherein the front member extends from the left side to the right side (Fig. 1).
	In regard to claim 19, Sack discloses wherein the collapsible stroller has a left side opposite a right side, and wherein the rear member extends from the left side to the right side (Fig. 1).
	In regard to claim 20, Sack discloses wherein the front leg and handle assemblies are pivotable relative to the rear leg assembly about the same axis (Fig. 1, item P1).
	In regard to claim 22, Sack discloses wherein the locking member is a first locking member, the collapsible stroller further comprising a second locking member configured to lock the front leg and handle assemblies relative to the rear leg assembly when the stroller is in its unfolded configuration (Fig. 2, right and left instances of item 142).
	In regard to claim 29, Sack discloses wherein the front leg assembly includes a forward end portion configured to support at least one front wheel (Fig. 1, item 114), and a rearward end portion including two legs that extend away from the forward end portion along either side of the stroller (Fig. 1, item 112).
	In regard to claim 30, Sack discloses wherein the rear leg assembly includes a lower end portion configured to support at least one rear wheel (Fig. 1, lower portion of items 122), and an upper portion including two legs that extend away from the lower end portion along either side of the stroller (Fig. 1, upper portion of items 122).
	In regard to claim 31, Sack discloses wherein the handle assembly includes a handle portion (Fig. 1, item 118) and two side arms extending away from the handle portion along either side of the stroller (Fig. 1, item 116).

Allowable Subject Matter
Claims 17, 21, and 23 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Sack et al. (10,023,217) discloses a stroller similar to the instant invention; however Sack, either alone or in combination, neither discloses nor suggests a stroller comprising (in regard to claim 17) wherein the locking member is located on the rear leg assembly, (in regard to claim 21) wherein the front leg assembly pivots independently of the handle assembly, (in regard to claim 23) a first actuator and a second actuator, the collapsible stroller configured such that actuating both the first and second actuators unlocks the second locking member when the stroller is in its unfolded configuration thereby releasing the locked front leg and handle assemblies, and (in regard to claim 28) a flexible cable, wherein a first end of the flexible cable is connected to the rear leg assembly and a second end of the flexible cable is connected to the link assembly. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Claims 32 – 35 are allowed.

The following is an examiner’s statement of reasons for allowance: Sack et al. (10,023,217) discloses a stroller similar to the instant invention; however Sack, either alone or in combination, neither discloses nor suggests a method for using a stroller comprising actuating a first actuator of the collapsible stroller with the collapsible stroller in its unfolded configuration, actuating a second actuator of the collapsible stroller with the collapsible stroller in its unfolded configuration by pulling the second actuator, thereby causing the handle assembly to pivot towards the rear leg assembly until the handle assembly is locked to a locking member disposed on the rear leg assembly, and pulling the second actuator, subsequent to actuating the second actuator, thereby causing the front member to pivot relative to the rear member and the front leg assembly to pivot towards the rear leg assembly until the front leg assembly is locked to the locking member disposed on the rear leg assembly. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pollack et al. (8,919,806) disclose a foldable stroller and frame assembly;
Greger et al. (8,991,854) disclose a folding travel stroller latch;
Ransil (9,346,479) discloses a travel stroller seat support;
Dowd et al. (9,561,816) disclose a compact foldable stroller with one-hand fold control;
Oakes (10,836,419) discloses a stroller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618